Case 1:20-cv-05271-PKC Document 10 Filed 07/29/20 Page 1 of 2
Case 1:20-cv-05271-PKC Document 9 Filed 07/29/20 Page 1 of 2

z Sheppard, Muflin, Richter & Hampton LLP
SheppardMullin 30 Rockefeller Para
New York, New York 10112-0015
212,653,8700 main
212.653.8701 fax
www. sheppardmulin.com

‘$
pak we 207°
Hele ee } Pf Bradley M. Rank
212.653.8712 direct
to ie brank@sheppardmullin.com
July 29, 2020 ‘
for, fot. naa File Number; 70L.D-306386

VIA ECE oS se | pr"
4

Hon, P. Kevin Castel

 
 

United States District Court

Southern District of New York .
.Courtroom 11D et 2 Dp
500 Pearl Street . 2, .

New York, New York 10007 \ on”

Re: Tippett et al. v. Grocery Delivery E-Services USA Incé@/b/a HelloFresh, Case No. 1:20-cv-

05271-PKC
JOINT MOTION TO STAY PROCEEDINGS PENDING MEDIATION

Dear fudge Castel:

In accordance with Your Honor’s Individual Practices, counsel for defendant Grocery Delivery E-
Services USA Inc. d/b/a HelloFresh (“HelloFresh”) and counsel for Plaintiffs Jeanne Tippett and Stephen
Bauer (collectively, “Plaintiffs”) jointly request a stay of this matter pending mediation. HelloFresh’s
response to Plaintiffs’ complaint is currently due on September 11, 2020, and an initial pretrial conference
is currently scheduled for September 8, 2020 before Your Honor.

In particular, in an effort to resolve this and two other pending putative class actions for alleged violation
of the Telephone Consumer Protection Act (““TCPA”) brought against HelloFresh, Plaintiffs and
HelloFresh have agreed to mediate their disputes before the Hon. George H. King (Ret.) at JAMS on
October 7, 2020. The parties have agreed to stay this litigation in order to allow the parties to mediate
their dispute and avoid unnecessary expense or distractions pending mediation,

Accordingly, the parties have stipulated, and respectfully request that Your Honor enter an Order, as
follows:

1. All proceedings, including but not limited to HelloFresh’s deadline to respond to the complaint
and all other deadlines, be stayed until October 9, 2020.

2. If the parties are unable to resolve this action at mediation, the parties request that HelloFresh’s
deadline to respond to the complaint shall be November 13, 2020.

3. The initial pretrial conference shall be adjourned to November 20, 2020 or a subsequent date
that is convenient for the Court.

4. This joint letter motion shall not affect HelloFresh’s right to make any motions in response to
the complaint, including but not limited to a motion to compel arbitration.

 
Case 1:20-cv-05271-PKC Document 10 Filed 07/29/20 Page 2 of 2
Case 1:20-cv-05271-PKC Document9 Filed 07/29/20 Page 2 of 2

SheppardMullin

Hon.
July 29, 2020
Page 2

We appreciate Your Honor’s consideration of this request, and thank the Court for its time and attention
to this matter.

Respectfully submitted,
/s/ Bradley M. Rank

Bradley M. Rank
SHEPPARD, MULLIN, RICHTER & HAMPTON LLP

SMRH:4827-0039-8021.1

cc: All Counsel of record (via BCF)

 
